Title: To Benjamin Franklin from Samuel Wharton, [June 1766]
From: 
To: 


[June 1766]
[First part missing] That the Proprietors must have lost their Interest, Otherwise Mr. F, could not have got, that Obnoxious Man, John Hughs appointed—Indeed! To do them Justice, I verily think, They believe it is all Over, with Them, for your Old Acquaintance Dr. Thomas Bond told Me last Night, They were extremely Mortified and disappointed. God Grant! This may Only, be a preparatory Shock, To the grand One, Which you, I ardently hope have secured for Them.
I am straitened very much in Point of Time, and therefore cannot send you the Particulars of the Conference, held by Mr. Croghan at Fort Pitt, The beginning of this Month; But you may depend upon his having settled the Peace, upon the most secure Conditions and That He will safely reach the Illonois and conciliate the Minds of the Indians, in that Neighbourhood. The particulars of the Treaty will, dubtless, be forwarded by the General to the Ministry and Therefore there is the less Necessity of my troubling you, with it.
The Post is just going off, Therefore I must abruptly conclude, with my best Wishes for your Success and a Continuation of your Health. I am Dear Sir, with sincere Regard your Obliged and affectionate Friend
Saml Wharton
